Case 16-31645 Doc104 Filed 10/31/19 Entered 10/31/19 11:39:13 Page 1of6

UNITED STATES BANKRUPTCY COURT

DISTRICT OF CONNECTICUT
IN THE MATTER OF CHAPTER 13
ARTHUR DeMAYO CASE NO.: 16-31645
NORMA DeMAYO
DEBTOR(S) , DATE: OCTOBER 30, 2019

MOTION TO MODIFY A CONFIRMED PLAN

The Debtors, Arthur DeMayo and Norma DeMayo, by and through their attorney,
Francis E. Lamboley, do hereby file this Motion to Modify their Third Amended Plan and
approve Modification of their Third Amended Plan and in support thereof do hereby
state the following:

1. The Debtors, Arthur DeMayo and Norma DeMayo, (hereinafter known as
‘Debtors”) filed a voluntary petition under Chapter 13 of the United States Bankruptcy _
Code on October 28, 2016.

2. The Debtor's Third Amended Plan was confirmed by this Court on
December 8, 2017.

3. Under the terms of the Third Amended Plan, the plan payments were to
be made from Arthur DeMayo’s earnings by his employer, Five Star Market.

4. Mr. DeMayo is no longer employed by Five Star Markets and the Debtors
attempted to make the payments directly to the Chapter 13 Standing Trustee.

5. This did not work well and as a result they are behind in their plan
payments.

6. The Debtors propose to Modify their Third Amended Plan to provide that

the plan payments will be made pursuant to a payroll deduction order from Norma
Case 16-31645 Doc104 Filed 10/31/19 Entered 10/31/19 11:39:13 Page 2 of 6

DeMayo’s employer and to include $500.00 additional attorney's fee for the
Modification.

f. The Debtors wish to continue toward consummation of their confirmed
Chapter 13 Plan and believe the approval of a Modified Plan will allow them to do so.

8. Concurrent with this Motion, the Debtors have filed a First Modification of
their Third Amended Chapter 13 Plan which allows Debtors to get back on tract and
adequately fund their Plan over the remaining terms of the Plan.

WHEREFORE, the Debtors request the Court to approve Debtors’ Motion to
modify their Third Amended Plan and approve the First Modification of their Third
Amended Plan and grant such other and further relief as the Court may appertain.

Arthur DeMayo
Norma DeMayo, Debtors

yw LLL

Francis E. Lamboley, Esq.
Lamboley Law Firm, LLC
One Evergreen Ave., Suite 20
Hamden, CT 06518

Phone (203) 287-8042

Fax (203) 287-9742

franilamboley@comcast.net
Case 16-31645 Doci104 Filed 10/31/19 Entered 10/31/19 11:39:13 Page 3 of 6

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT

IN THE MATTER OF CHAPTER 13
ARTHUR DeMAYO ; CASE NO.: 16-31645
NORMA DeMAYO
DEBTOR(S) DATE: OCTOBER 30, 2019
PROPOSED ORDER ON

MOTION TO MODIFY THIRD AMENDED PLAN
The Debtors’ Motion to Modify Third Amended Plan and approve Modification of
Third Amended Plan having come before the Court and good cause existing for the
granting thereof, it is hereby
ORDERED, granted and the Debtors’ Motion to Modify Third Amended Plan is
granted and the Modification of the Third Amended Plan is approved.

United States Bankruptcy Court

 

Honorable Ann M. Nevins
United States Bankruptcy Judge
Case 16-31645 Doci104 Filed 10/31/19 Entered 10/31/19 11:39:13 Page 4 of 6

UNITED STATES BANKRUPTCY COURT

DISTRICT OF CONNECTICUT
IN THE MATTER OF ; CHAPTER 13
ARTHUR DeMAYO CASE NO.: 16-31645
NORMA DeMAYO
DEBTOR(S) DATE: OCTOBER 30 2019
CERTIFICATION

The undersigned hereby certifies that the foregoing Motion to Modify Third
Amended Plan, Proposed Order and Proposed First Modification of Third Amended
Chapter 13 Plan was served on the Court's CM/ECF Services on the Office of the
United States Trustee, the Chapter 13 Trustee and all parties qualified to receive
electronic notice. The undersigned further certifies that on October 30, 2019, the

foregoing documents were served via First Class Mail to the attached list of Creditors.

by inns aL

Francis E. Lamboley, Esq. 7
The Lamboley Law Firm, LEC
One Evergreen Avenue, Suite 20
Hamden, CT 06518

Phone (203) 287-8042

Fax (203) 287-9742
Case 16-31645 Doc104 Filed 10/31/19 Entered 10/31/19 11:39:13

Arthur DeMayo
45 Hobson Street
Bast Haven, CT 06512-4629

Norma Marie DeMayo
45 Hobson Street
Fast Haven, CT 06512-4629

Town of East Haven
Tax Collector

250 Main Street
Hast Haven, CT 06512-3004

Stoneleigh Recovery Assoc.
P.O. Box 1479
Lombard, IL 60148-8479

Financial Recovery Services
B.0. Box 385908
Minneapolis, MN 55438-5908

Halloran & Sage LLP
265 Church St #802
New Haven, CT 06510-7013

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346

PHILADELPHIA PA 19101-7346

MIDLAND FUNDING LLC

Midland Credit Management, Inc. as agent
Midland and Funding LiC

PO ROX 2012

Warren, MI 48090-2011

Midland Credit Management
2365 Norside Drive

Suite 300

San Diego, CA 92108-2709

United Elluminating
Operations Building
100 Marsh Hill Road
Attn: Ms. Perez
Orange, CT 06477-3628

Connecticut Housing Finance Authority
999 West Street
Rocky Hill, CT 06067-3019

Bureaus Investment Group Portfolio No 15 LLC
c/o PRA Receivables Management, LLC

PO Box 41921

Norfolk VA 23541-1021

(p) CAPITAL ONE
PO BOX 30285
SALT LAKE CITY UT 84130-0285

Connecticut Housing Finance Authority
Michael §. Wrona c/o Halloran & Sage LLP
225 Asylum Street —

Hartford, CT 06103-1503

Firstsource Advantage
205 Bryant Woods South
Amherst, NY 14228-3609

Home Depot Credit Services
P.O, Box 790328
Saint Louis, MO 63179-0328

Kohls Dept. Store Inc,
Kohl's Payment Center
P.0. Box 2983

Milwaukee, WI 53201-2983

Target Card Services
P.O, Box 660170
Dallas, TX 75266-0170

Zullo & Jacks Law Offices LLC
83 Main Street
Bast. Haven, CT 06512-2523

Navient Solutions, Inc. on behalf of
Department of Education Loan Services
PO BOX 9635

Wilkes-Barre, PA 18773-9635

Page 5 of 6

Synchrony Bank

c/o BRA Receivables Management, LLC
P.O. Box 41021

Norfolk, VA 23541-1021

CAPITAL ONE, N.A.

C/O BECKET AND LEE LLP
PO BOX 3001

MALVERN PA 19355-0701

Verizon Wireless .
PO Box 489
Newark, NJ 07101-0489

{p) CONNECTICUT DEPARTMENT OF REVENUE SERVICES
ATIN COLLECTIONS UNIT ~ BANKRUPTCY TEAM

450 COLUMBUS BLVD STE 1

HARTFORD CT 06103-1837

GNHWPCA
260 East $t.
New Haven, CT 06511-5839

Howard Lee Schiff
P.0.Box 280245
East Hartford, CT 06128-0245

London & London
Attorneys At Law

48 Christian Lane
Newington, CT 06111-5437

Merchants and Medical
Credit Corp.

6324 Taylor Drive
Flint, MI 48507-4685

Viking Client Services

7500 Office Ridge Circle
#100

Eden Prairie, MN 55344-3783

(p) PORTFOLIO RECOVERY ASSOCIATES LLC
BO BOX 41067
NORFOLK VA 23541-1067
Case 16-31645 Doc 104

Regional Water Authority
90 Sargent Drive
New Haven, CT 06511-5966

Sunrige Credit Services
P.d. Box 9100
Farmingdale, NY 11735-9100

Town of East Haven
Office of Community Development
c/o Town Clerk
250 Main Street
Bast Haven, CT 06512-3004
Southern Connecticut Gas
60 Marsh Hili Road
Orange, CT 06477-3663

TD BANK USA, N.A.

€ 0 WEINSTEIN ¢ RILEY, PS
2001 WESTERN AVENUE, STE 400
SEATTLE, WA 98121-3132

Filed 10/31/19 Entered 10/31/19 11:39:13

#8

Page 6 of 6
